                 IIN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

 UNITED STATES OF AMERICA

        v.
                                                     Case No.: 4:19-CR-00030-CDL-MSH-1
 JOHN CORRIHER



                        ORDER ON MOTION FOR CONTINUANCE

       Defendant John Corriher has moved the Court to continue the pre-trial conference

presently scheduled for September 5, 2019 and to continue the trial of his case to the January 2020

term of court. The Government does not oppose this motion. Defendant was arraigned on

August 22, 2019, and is currently in USMS custody. Additional time is needed for pretrial

investigation, legal research and to enter into plea negotiations between the defendant and

government if warranted. The Court finds that it is in the interests of justice to allow the parties

to complete investigation, legal research and to explore possible plea negotiations and this interest

outweighs the interest of the Defendant and the public in a speedy trial. Failure to grant a

continuance would deny counsel reasonable time for effective preparation and could result in a

miscarriage of justice.     Accordingly, Defendant=s Motion for Continuance [Doc. 18] is

GRANTED, and it is hereby ordered that this case shall be continued to the January 2020 trial

term. The pretrial conference will be rescheduled to a date prior to the January 2020 term. The

delay occasioned by this continuance shall be deemed excludable pursuant to the provisions of the

Speedy Trial Act, 18 U.S.C. ' 3161.

                       It is SO ORDERED, this 23rd day of August, 2019.

                                              s/Clay D. Land
                                              HONORABLE CLAY D. LAND
